Dear Mr. Ryder:
We are in receipt of your request for an Attorney General's Opinion regarding the reclassification of the Town of Youngsville to the City of Youngsville. You have submitted for our review the following documents: (1) Affidavit of Michael C. Hefner showing that the population of the Town of Youngsville now exceeds 5,000 people; (2) Statement of Mr. Hefner's qualifications to take a census; (3) Resolution 2005-001 of the Mayor and Board of Alderman of the Town of Youngsville authorizing Mr. Hefner to take a census; (4) the methodology used in taking the referenced census and (5) Resolution 2005-005 of the Mayor and Board of Alderman of the Town of Youngsville requesting the governor to issue a proclamation changing the classification of the municipality. You have asked us to advise you whether the documents submitted on behalf of the Town of Youngsville fulfill all statutory requirements and demonstrate that reclassification is warranted.
La. R.S. 33:342 provides:
  A. Whenever a census taken by resolution of the board of aldermen of any municipality or a certified report from the federal Census Bureau shows that its population has increased or decreased so as to take the municipality out of its present municipal class, the board of aldermen shall adopt a resolution requesting the governor to change the classification of the municipality. The results of any census taken by resolution of the board of aldermen shall have been certified by the person authorized to take the census.
  B. The mayor of the municipality shall transmit the resolution to the governor. The governor shall investigate the facts; in such investigation, the governor shall not be bound by the census submitted and, if he believes the findings are inaccurate, he may ascertain the facts in any manner he *Page 2 
deems appropriate. If the governor finds that the municipality is wrongly classified, he shall issue a proclamation correctly classifying the municipality, and such proclamation shall be transmitted to the mayor of the municipality.
  C. Upon receipt of the proclamation, the board of aldermen of the municipality shall adopt an ordinance changing the name of the municipality to reflect its new classification. A copy of the proclamation and the ordinance shall be transmitted to the secretary of state for recordation.
  D. The courts shall take judicial notice of the class to which each municipality belongs.
After reviewing the documents, we are of the opinion that these documents are in compliance with the statutory requirements of La. R.S. 33:342. Indeed, the census data show that the Town of Youngsville has a total population of 5,108. La. R.S. 33:341
provides that those municipal corporations "[h]aving five thousand inhabitants or more are cities." We find no reason why the governor should not issue a proclamation reclassifying the Town of Youngsville to a city.
We hope that this sufficiently answers your inquiry, but if we can be of further assistance, please do hesitate to contact us.
  Very truly yours,
  CHARLES C. FOTI, JR.
  ATTORNEY GENERAL
  By: _____________________
       Christopher D. Matchett
       Assistant Attorney General